DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interior elements of claim 9 must be shown or the feature(s) canceled from the claim(s).  NOTE that these features must be labeled to comply with the objection. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “a plurality of interior elements moveable between a stowed position in a closed configuration and a deployed position in an open configuration” is unclear in light of applicant’s arguments that “Figs. 3 and 4 clearly show the channels and the sliding of the plurality of the interior elements now recited in amended claim 9.” Figures 3 and 4 show such channels or “guide rails” as they are referred to in the specification, however only aircraft row seats and the cabin module appear to be present and attached to these guide rails. This leads to the conclusion that the interior elements being claimed are located separate from the cabin module which contradicts the preamble of the claims which states they are directed towards “A cabin module.”
Regarding claim 9, the limitation “plurality of interior elements are slidable with respect to the module between the stowed position and the deployed position in response to movement of one or more of the external walls” is unclear in light of applicant’s arguments that “Figs. 3 and 4 clearly show the channels and the sliding of the plurality of the interior elements now recited in amended claim 9.” Figures 3 and 4 show such channels or “guide rails” as they are referred to in the specification, however only aircraft row seats and the cabin module appear to be present and attached to these guide rails. This leads to the conclusion that the interior elements being claimed are located separate from the cabin module which contradicts the preamble of the claims which states they are directed towards “A cabin module.”

Claims 2-4, 6, 8-12, and 14-16 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobertin (US 20060058107 A1).

Regarding claim 1, Dobertin discloses a cabin module deployable inside a vehicle so as to form at least a portion of an interior of the vehicle, the cabin module comprising:
a main body (Dobertin, figure 2, item 7); and
a plurality of external walls (Dobertin, figure 2, item 7, module has external wall surrounding interior portion and one deployed on as a floor), at least one of the plurality of external walls being planar and moveable with respect to the main body (Dobertin, figure 2, item 71, side wall moves to form padded floor area);
a plurality of interior elements moveable between a stowed position in a closed configuration and a deployed position in an open configuration (Doebertin, figure 2, items 72 and 73, folding elements forming interior elements that can be folded and up for stowage or unfolded when the module is deployed);
in which:
the module in the closed configuration for storage, in which the plurality of external walls define at least a part of a first form factor of the module with the at least one substantially planar wall arranged in a first position (Dobertin, paragraphs 23-25, side wall folds up into a closed configuration for storage with a smaller form factor);
the module in the open configuration for operational deployment, in which the plurality of external walls define at least a part of a second form factor of the module with the at least one substantially planar wall arranged in a second position forming at least part of a floor of the module (Dobertin, paragraphs 23-25, side wall folds down to form a padded floor area with a larger footprint than when closed);
the cabin module is reversibly changeable between the closed configuration and the open configuration and at least one of the interior elements by movement of the one or more external walls (Dobertin, paragraphs 24, module with interior elements can be folded and unfolded); and
the first form factor is different from the second form factor (Dobertin, paragraphs 23-25, folded and unfolded configurations are different from each other).



Regarding claim 2, Dobertin discloses the cabin module according to claim 1, in which:
the first form factor defines a first volume;
the second form factor defines a second volume; and
the second volume is larger than the first volume (Dobertin, figure 2 item 7 and paragraphs 5-7, 18, and 24; dimensions of module are ‘relatively small’ when closed for transportation and the module has a larger footprint when opened).

Regarding claim 3, Dobertin discloses the cabin module according to claim 2, in which the first volume is a closed volume and the second volume is a open volume (Dobertin, figure 2 item 7, module is open when deployed and closed when the side wall is stowed).

Regarding claim 4, Dobertin discloses the cabin module according to claim 1, in which a footprint of the cabin module in the open configuration is bigger than a footprint of the cabin module in the closed configuration (Dobertin, figure 2 item 7 and paragraph 24, dimensions of module are the shape of the box portion of module when closed for transportation and the module has a larger footprint side wall is opened).

Regarding claim 6, Dobertin discloses the cabin module according to claim 1, in which the planar wall is pivotable about an edge of the planar wall with respect to the main body (Dobertin, figure 2, item 71, side wall attached to module along one edge).


Regarding claim 15, Dobertin discloses a vehicle comprising a cabin module according to claim 1 (Dobertin, paragraph 1, module is designed for use in an aircraft).

Regarding claim 16, Dobertin discloses a teaches a vehicle or a cabin module according to claim 1, in which the vehicle is an aircraft (Dobertin, paragraph 1, module is designed for use in an aircraft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobertin (US 20060058107 A1) as applied to claim 1 above, and further in view of Arnold (EP 0850833 A2).
Regarding claim 9, Dobertin as modified by Arnold teaches a cabin module according to claim 1, in which the plurality of interior elements are slidable with respect to the module between the stowed position and the deployed position in response to movement of one or more of the external walls (Arnold, figures 4-5 item 25, 80, and 200; column 6 line 46-column 7 line 4, modular subassembly can act as a storage cabinet that slides out via rollers).
Arnold teaches a module including furniture which is movable from a stored configuration to an open configuration when the module is deployed (Arnold, figures 2 and 4-5 item 25, column 6 line 46-column 7 line 4, modular subassembly can act as a storage cabinet)
Dobertin and Arnold are both considered analogous art as they are both in the same field of modular aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the plurality of interior elements of Dobertin to be slidable as in Arnold in order to increase available storage space and allow for compact storage of the module.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobertin (US 20060058107 A1) in view of Arnold (EP 0850833 A2) as applied to claim 7 above, and further in view of Amstutz (DE 102008039635 A1)
Regarding claim 8, Dobertin as modified by Arnold teaches a cabin module according to claim 7, except: 
in which the plurality of interior elements are foldable and able to reversibly fold and unfold between the stowed position and the deployed position in response to movement of one or more of the external walls.

Amstutz teaches a cabin module containing beds that are folded for storage and unfold for use (Amstutz, figures 4a-h, items 5a-c).
Dobertin as modified and Amstutz are both considered analogous art as they are both in the same field of modular aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the plurality of interior elements of Dobertin to be foldable as in Amstutz in order to reduce the volume of space the plurality of interior elements takes up.

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobertin (US 20060058107 A1) as applied to claim 1 above, and further in view of Itakura (EP 1209078 A2).

Regarding claim 10, Dobertin discloses a cabin module according to claim 1, except:
wherein the module is lockable in the open configuration when in the deployed position.
Itakura teaches a cabin module wherein the module is lockable in the open configuration when in the deployed position (Itakura, figure 5, items 520 and 522, ¶9, lock is actuated to allow storage module to be deployed and then a latch is used to fix the storage module in a deployed position)
	Dobertin and Itakura are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Dobertin with the locking mechanism of Itakura in order to secure the module during operation (Itakura, paragraph 29, lock fixes the module to different parts of aircraft).

Regarding claim 11, Dobertin as modified by Itakura teaches a cabin module according to claim 10, wherein one or more of the external walls are moveable between the closed configuration and the open configuration (Dobertin, paragraphs 24, module can be folded and unfolded) when the unlocked (Itakura, paragraph 9, lock is actuated to allow storage module to be deployed and then a latch is used to fix the storage module in a deployed position).

Regarding claim 12, Dobertin as modified by Itakura teaches a cabin module according to claim 10, wherein the module is lockable in the closed configuration when in the stowed position (Itakura, paragraph 29, lock fixes module in closed position).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobertin (US 20060058107 A1) in view of Chau (WO 2017201207 A1).

Regarding claim 14, Dobertin teaches a cabin module according to claim 1, in which:
the cabin module is a passenger cabin module for interaction with one or more passengers;
and the cabin module is configured as one or more of:
a games area (Dobertin, abstract, module is a play area which is equivalent to a games area);
a seating area (Dobertin, paragraph 22, seating arrangement associated with module); and
a sleeping area (Dobertin, paragraph 2, suggests that module could be used as a rest area),
except:
a spa;

Chua teaches a cabin module wherein the cabin module is a passenger cabin module for interaction with one or more passengers; and the cabin module is configured as one or more of
a gym (Chua, paragraph 27, module is optionally a gym module);
a spa (Chua, paragraph 27, module is optionally a spa module);
a bar (Chua, paragraph 58, module optionally includes a bar);
	Dobertin and Chua are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the play module of Dobertin with spa module of Chua in order to allow passengers supervising the children relaxation.

Response to Arguments
Applicant’s arguments, see page 6 of applicant’s reply, filed 11/14/2022, with respect to the drawing objection towards the locking mechanism have been fully considered and are persuasive.  The drawing objection towards the locking mechanism has been withdrawn.

Applicant's arguments filed 11/14/2022 regarding drawing objection for “the plurality of interior elements [being] slidable with respect to the module between the stowed position and the deployed position in response to movement of one or more of the external walls” have been fully considered but they are not persuasive. Applicant points to figures 3 and 4 showing this feature and specifically “the channels and sliding of the plurality of interior elements.” Based on applicant’s disclosure, this sliding merely moves the cabin module with respect to the cabin, NOT interior elements with respect to the module. In arguendo should the applicant consider an element exterior to the cabin module (e.g. the seats shown in the cabin) to be this interior element, then a rejection under 112(b) given the preamble of the claims would be appropriate. 
Additionally, it does not appear that there is labeling of any elements which could be referred to as the interior elements which are slidable with respect to the module. Applicant should provide replacement drawings labeling these features or specifically point to what features they consider to be such interior elements.

Applicant's arguments filed 11/14/2022 regarding the prior art have been fully considered but they are not persuasive. 
Applicant argues that Doebertin does not meet each and every element of amended claim 1, that Arnold, Itkara, and Chua would not make it obvious to meet the amended language of claim 1, that the prior art teaches away from the use a floor, and it would not be obvious to utilize a deployable floor.
The examiner respectfully disagrees. 
Regarding applicant’s arguments that Doebertin does not meet each and every element of amended claim 1, it is unclear based on the applicant’s arugements what the applicant believes the cited prior art lacks. Doebertin does teach a deployable floor formed of a side wall with multiple padded folding elements which can be considered to be interior elements of the module (Doebertin, ¶18, describes the process of deploying the sidewall to allow access the module). See the figure below which shows the module in the deployed configuration. 
Regarding applicant’s arguments that Arnold, Itkara, and Chua would not make it obvious to meet the amended language of claim 1, note that these references are not relied upon to reject claim 1.
Regarding applicant’s assertion that the prior art teaches away, no part of the cited prior art which allegedly teaches away was cited and a review of this prior art does not suggest that a floor is specifically not included (Note that a mere preference or preferred embodiment does not constitute teaching away) and furthermore it is unclear how this is relevant to the anticipation of claim 1 in view of Doebertin.
Regarding applicant’s assertion that it would not have been obvious to utilize a deployable floor, it is not clear how obviousness is relevant to the deployable floor which was anticipated by Doebertin, however Doebertin does clearly show a deployable floor as cited in the rejection of claim 1. 

    PNG
    media_image1.png
    692
    713
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moje (EP 2803577 A1) teaches a modular monument for an aircraft with a side wall that is moved to change the utilization of space in the monument.
Friedemann (EP 2913452 A1) teaches a shelter designed in the shape of a transportation container with side walls hinged to the body to create a floor when deployed.
Medley (US 20090044460 A1) teaches a deployable module that forms a shelter including a locking mechanism
DeCarli (US 10219447 B1) teaches a deployable module with hinged side walls that form floors and furniture.
Ehlers (US 20150069179 A1) teaches a galley with an expandable side wall that allows for different amounts of trolleys to be accommodated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642